Citation Nr: 1017083	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenic reaction, paranoid type and generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from June 1952 to 
June 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.	An August 2003 rating decision denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for a nervous condition.  The Veteran was 
notified of his appellate rights, but did not file a 
notice of disagreement within one year of the rating 
decision.

2.	Evidence received since the August 2003 rating decision is 
cumulative of the evidence of record at the time of the 
August 2003 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for an acquired psychiatric disorder nor does 
it raise a reasonable possibility of substantiating the 
Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	The August 2003 rating decision which denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.	Evidence received since the August 2003 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for a psychiatric disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the Veteran with all necessary and proper VCAA 
notice.  In this regard, an April 2008 VCAA letter notified 
the Veteran of the evidence and information necessary to 
establish entitlement to his underlying claim to service 
connection for a psychiatric disorder.  This letter also 
provided appropriate notice regarding what constitutes new 
and material evidence and specifically informed him what 
evidence and information was necessary to reopen his claim.  
This letter also advised the Veteran of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the April 2008 VCAA letter also included notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess, supra.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Veteran's service treatment records 
are associated with the claims folder, as well as all VA and 
private treatment records identified by the Veteran.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

As a final note, a VA examination was not provided in 
conjunction with the Veteran's claim to reopen, and the Board 
notes that an examination is not warranted in the instant 
case.  See 38 C.F.R. § 3.159(c)(iii) (2009).  In this regard, 
the Board observes VA's duty to provide a VA examination 
applies to a claim to reopen a finally adjudicated claim only 
after new and material evidence has been submitted.  Id.  
Therefore, VA is not required to provide the Veteran with a 
VA examination in the instant case.  

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
January 2008, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 2003 rating decision, the Veteran's application 
to reopen a claim of service connection for a nervous 
condition was denied on the basis that the Veteran's current 
disorder is not etiologically related to his active service.  
The Veteran was notified of his appellate rights, but did not 
initiate an appeal of the decision; therefore, the RO's 
August 2003 decision is final.  38 U.S.C.A. § 7105.

The Veteran submitted an application to reopen his service 
connection claim for a psychiatric disorder in January 2008.  
In this correspondence, as well as in subsequent statements, 
the Veteran asserted that he was treated for chest pains in 
service which he believes were caused by his currently 
diagnosed anxiety disorder.  He further asserts that he has 
suffered from his current psychiatric disorder since 
separation from service.

Evidence received prior to the August 2003 rating decision 
included the Veteran's service treatment records, including 
records related to the Veteran's in-service treatment for 
chest pains, and post-service VA and private treatment 
records.  According to the August 2003 rating decision, the 
RO denied the Veteran's application to reopen the claim for 
service connection because the evidence of record failed to 
establish an etiological link between his current psychiatric 
disorder and his active service or that his current 
psychiatric disorder manifest to a compensable degree within 
the applicable presumptive period.

New evidence received since the August 2003 rating decision 
includes numerous statements from the Veteran and further VA 
treatment records.  The evidence submitted by the Veteran 
indicates he continues to suffer from an anxiety disorder, 
and continues to assert this disorder first manifest during 
his period of active service.  However, the newly received 
evidence does not provide a competent etiological link 
between the current disorder and the Veteran's active 
service, including in-service complaints of chest pain.  
Thus, the Board concludes that newly received evidence is 
cumulative of the record prior to the August 2003 rating 
decision with respect to the issue of service connection for 
a psychiatric disorder, and does not raise a reasonable 
possibility of substantiating the Veteran's claim.

As such, the evidence submitted by the Veteran since the 
August 2003 RO denial does not constitute new and material 
evidence, and the appeal must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
has not been submitted; the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


